OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
AttOrMy Geaeral, h&a hold that under Article 16, !%otion
40, of the Coaatltotfon of Texa8, a deputy alterMY would
not be authoriwd to eema and maeopt pay a& bailfir to
the grnnd jury.
              Thla Uopartamnt held in                an    o&dnion      addressed to
ia. IGal4   stoekard, zmDtan,                nwA8,        in opialon       so.   o-E80
th a tl oonetable oaaaot         mm3 a8 bmirr                     for     the grand
jury an@ mc6ive            pay therecor.
                                    Girl1 Seitutea, re*e u
              Rrtlole 6818, isbtisatl
rollows,
            The quctllr%ed totem or eaoh justioe f;re-
       oinot a te8oh g ~eml llecttlon8balZ elect a eon-
       &able r0r ruoh preainot rOr l ‘totra or tw ymzr8..R
             SOOtiOn       $3 Of A?kial~ 16           Of     Uw    %huS      COMtittItiO~,
mad8    .I5 part, oe       r0ii0u:

              *tw    8000mw          0ra~en     0r tbir 6tat0
       ahll  nelthmr draw        nor    pay. a warrant  upaa the
       ~renmtry in rar0r        of   any .pereon,   for aal*ry
       or oompP+ation
                    ae *at,                    o~loar or appolntoo,
       who holde at the ma@           tine      any other of'ffoaor
       polrltion0s hoper, trim                6r pmftt, under this
       & a teo r    the’   vo ito d
                                  Sta tem,
                                         lx o o p t
                                                  a 0p ma o r lb -
       od io toia Coa~titutlon.*~
          seation 40, Artlole 16. of th6iTexas Constitalm,
providea in part a0 r0rioro:
              9% permmahall hold or sxsmlse, at the
       atm tha; ~pdm than one air11 orriO      of lf~olu-
       mnt, .exo@# that  of JUSfAM or the peM0, aoun-
       ty oas&ssioner, Rotary Fmblto md Matmsstsr,
       afflaer 0r taatioud ouara, tha xetioaal cum4
       Raeorvo, emI the offioers Rmene     Carp oftbe
       Onited Etntee+as trUllimkU AYSULO~ tke B6tionnl
       Guard, the 8bJ.orm~ Oard Reserve, aad the 0r-
       @uli~d Reserveo Of the United St.&to*,&ad m-.
       ttrrd.otrioerrrof t&r &UmI     Stats8 AFIPJ,Rp?y,
       amd Wrine Cortp @ad Fbtimd ?lnrrUrt Otitow8,
       add mtlmd   ~limlheii~85 ati the United State8
       kmy,.Wwy,   and L?ariaeCarp, unless ottmwiae
       s~'*;uiflaelly'pror~h4hamln q ' *-
          zeotion 40, Articlo 16, of the Tsxae Cmatitutlqa,
sum-a. mmhlblts the holdlne at the aame tlma  &ore tlzm
OAi Oitil Office Of MOh5Uiit,  .X0+   thoes otfioes Make4
thmelo.
          It.is~nrll ortablkhed that a oonatable 18 a
puuro orriwfr. rurray ~8. stata, 67 2. ii. (Cd) tZ74 Tax.
JUC., Vol. 34, p. 601: and Yes. JUT., Vol. w, p. 44.
           A grand jury b8illfr l8 also an orrioar,   his
appoiatdumt  being provided ror by atatata, hia mum       0r
0rsi00 bag unftd       8s to ti88, and tm 08th 0r 0fri00 b0-
tq roquimd    rroa hir. ArtfolaS69, ?IsVe,JWb M& WE!
Cob of Crkl~l     Proaedurq CorlL~ va. StAta; 88 .$a #. tw
MA.
          This deputwnt  haa r~peUwl.ly hold that I ooa-
aUbloa~~taorreaa~1Uiiortha            @wwl Juryand a+
ooln w    tharefoor.
          It 10 la~krlal   wbtht4r   than ta (pore tan  on0
eoopptyin a dlatriot or aot,~tha ma8 xxtlaapplloe in 811
oooatias prohIbitlag 00aatabua rrasr aarPi5fgae batlim
for tha grand jury md moeiring     pay for auoh aenio~.
              Yo ua m mrpeotfully        li!fiaeAthat it la thd o&a-
               dep imtuent'that l 8o Aeta b le & a
sa t o f a 1 1 8                                           prombit      b y
tbS   C0AStitUtiOA      rlF0A~SS~itl6   SAd   SOS8   tw     w   SS'S   WSAa
jwy baiiirr      am0      luoh 00xtatabi8rota        &    &la Orrio    as ooa-
stablo.



                                               Yourfb very truly




              ATTONEY    GZNESAL OF l'EXA#